DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  
a)	In lines 3-4 of claim 1, it is unclear whether the measured chlorine content in the film is only in the form of chloride ions, or includes chlorine covalently bound to unreacted aromatic diacid dichloride still present in the film.  For the purposes of examination, the second interpretation is used. 
b)	In the last two lines of claim 1, it is unclear whether the “a UV weathering accelerated test” consists of the steps of “repeating a process of irradiating 0.55 W/m2 of UVA at 340 nm at 40°C for 20 hours and then blocking UVA for 4 hours three times” in the preceding lines 6-8; or other steps consistent with another UV weathering accelerated test.  For the purposes of examination, the first interpretation is used.
c)	Furthermore, it is unclear what the term “UVA” means.  Is it an abbreviation for ultraviolet A rays having a wavelength of 340 nm or ultraviolet A rays having a wavelength region including the wavelength of 340 nm?  The first interpretation would mean that the second mention of UVA without the 340 nm, is intended to be the same as the first mention of UVA at 340 nm.  The second interpretation would mean that the second mention of UVA without the 340 nm is intended to be UVA having the broader wavelength region, and that the first mention of UVA with the 340 nm is intended to be UVA at precisely the 340 nm wavelength.  For the purposes of examination, the second interpretation is used.  
Clarification and/or amendment with relevant citation(s) from the specification are required.  Claims 2-17 depend on and include the limitations of claim 1, but do not provide any solutions to any of the indefinite issues described above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C.103 as being unpatentable over Kim (US2019/0077960).
Regarding claim 1, Kim teaches a polyamideimide film ([0119]) comprising an amideimide structure (poly(amideimide) [0119]) derived from a dianhydride ([0119]), a diamine ([0119]), and an aromatic diacid dichloride ([0119]).  
Although Kim is silent regarding a chlorine content of 5 to 33 ppm in the film, Kim does teach that a presence of chlorine (chloride ions [0080]) deteriorates physical properties in the polyamideimide film ([0080]), and that the formed amideimide structure is purified with water and alcohol (polyamideimide [0108]) in which the amideimide is insoluble (solid [0108]) and the more polar chlorine is more soluble, thus establishing the reduction of the chlorine content to one that is as close to 0 ppm as is practically possible, such as one that within the claimed range of 5 to 33 ppm, as a result-effective variable.

Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have purified the amideimide structure forming the polyamideimide film of Kim, to reduce the chlorine content to one that is within a range of 5 to 33 ppm, in order to reduce chlorine-induced deterioration of physical properties, as taught by Kim.
In addition, Kim teaches that an initial yellow index YI is preferably 1.00 ([0118]) as measured in accordance with ASTM E313 ([0118]).  Kim is silent regarding a yellow index change amount ∆YI of the polyamideimide film that satisfies the equation 1 of Applicant where ∆YI ≤ 5, the yellow index change amount ∆YI being measured in accordance with ASTM E313 after repeating a process of irradiating 0.55 W/m2 of UVA at 340 nm at 40°C for 20 hours and then blocking UVA for 4 hours three times.
However, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  See MPEP 2112.01.   If there were to be any differences in structure or chemistry, these differences are presumed to be minor and obvious in the absence of evidence to the contrary.  
In the instant case, Kim teaches the polyamideimide film that comprises the presently claimed amideimide structure which includes a fluorine-based aromatic diamine-derived unit (TFMB: 2,2’-bis(trifluoromethyl)-benzidine, Example 1 [0136]), an aromatic dianhydride-derived unit, (BPDA: biphenyltetracarboxylic dianhydride [0136]), a cycloaliphatic dianhydride-derived unit (CBDA: cyclobutanetetracarboxylic dianhydride [0136]), and an aromatic diacid dichloride-derived unit (TPC: terephthaloyl dichloride [0136]), wherein a content of the aromatic diacid dichloride (TPC: terephthaloyl dichloride [0136]) is 55 mol ([0136]) which is within the claimed range of 20 to 80 mol with respect to 100 mol of the diamine (TFMB: 2,2’-bis(trifluoromethyl)-benzidine [0136]), the diamine includes a fluorine-based dianhydride included in an amount of 10 mol (BPDA: biphenyltetracarboxylic dianhydride, Example 1 [0136]) which is within the claimed range of 10 to 50 mol, and the cycloaliphatic dianhydride is included in an amount of 20 mol (CBDA: cyclobutanetetracarboxylic dianhydride [0136]) which is within the claimed range of 10 to 60 mol with respect to 100 mol of the diamine (TFMB: 2,2’-bis(trifluoromethyl)-benzidine [0136]), the cycloaliphatic dianhydride including cyclobutanetetracarboxylic dianhydride (CBDA: cyclobutanetetracarboxylic dianhydride [0136]), and a sum of the aromatic diacid dichloride (TPC: terephthaloyl dichloride [0136]) and the dianhydride (BPDA + CBDA + 6FDA [0136]), to the diamine (TFMB [0136]), is in a molar ratio of 1:1 ((10+20+15+55):100, Example 1 [0136]) which is within the claimed range of 1:0.9 to 1:1.1.
Furthermore, Kim teaches that the polyamideimide film has a light transmittance of 5% as measured at 388 nm ([0117]) which reduces damage to the film due to ultraviolet rays (low light transmittance even in a short wavelength region of 400 nm or less [0078]) and hence lowers the yellow index change to the film due to ultraviolet radiation weathering.  
Accordingly, the yellow index change amount ∆YI being measured in accordance with ASTM E313 after repeating a process of irradiating 0.55 W/m2 of UVA at 340 nm at 40°C for 20 hours and then blocking UVA for 4 hours three times, of the polyamideimide film of Kim, is expected to satisfy the equation 1 of Applicant where ∆YI ≤ 5, in the absence of a clear showing to the contrary.    
Regarding claim 2, Kim teaches that the initial yellow index of the polyamideimide film is preferably as low as 1.00 ([0118]) which is within the claimed range of 4 or less.
Regarding claim 3, Kim teaches that the initial yellow index of the polyamideimide film is preferably as low as 1.00 ([0118]) which is within the claimed range of 2 or less.  Kim is silent regarding a yellow index change amount ∆YI of the polyamideimide film that satisfies the equation 1 of Applicant where ∆YI ≤ 5, the yellow index change amount ∆YI being measured in accordance with ASTM E313 after repeating a process of irradiating 0.55 W/m2 of UVA at 340 nm at 40°C for 20 hours and then blocking UVA for 4 hours three times.
However, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  See MPEP 2112.01.   If there were to be any differences in structure or chemistry, these differences are presumed to be minor and obvious in the absence of evidence to the contrary.  In the instant case, Kim teaches the polyamideimide film that comprises the presently claimed amideimide structure as described above.  
Furthermore, Kim teaches that the polyamideimide film has a light transmittance of 5% to 30% as measured at 388 nm ([0117]) which reduces damage due to ultraviolet rays (low light transmittance even in a short wavelength region of 400 nm or less [0078]) and hence lowers the yellow index change due to ultraviolet radiation weathering.  
Accordingly, the yellow index change amount ∆YI being measured in accordance with ASTM E313 after repeating a process of irradiating 0.55 W/m2 of UVA at 340 nm at 40°C for 20 hours and then blocking UVA for 4 hours three times, of the polyamideimide film of Kim, is expected to satisfy the equation 1 of Applicant where ∆YI ≤ 4, in the absence of a clear showing to the contrary.    
Regarding claim 4, Kim teaches that a content of the aromatic diacid dichloride (TPC: terephthaloyl dichloride [0136]) is 55 mol ([0136]) which is within the claimed range of 20 to 80 mol with respect to 100 mol of the diamine (TFMB: 2,2’-bis(trifluoromethyl)-benzidine [0136]).
Regarding claim 5, Kim is silent regarding a modulus in accordance with ASTM D882 of 4 GPa or more and an elongation at break of 8% or more.
However, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  See MPEP 2112.01.   If there were to be any differences in structure or chemistry, these differences are presumed to be minor and obvious in the absence of evidence to the contrary.  In the instant case, Kim teaches the polyamideimide film that comprises the presently claimed amideimide structure as described above.  
Furthermore, Kim teaches that the polyamideimide film has a modulus of 5.0 GPa or more ([0115]) which is within the claimed range of 4 GPa or more, albeit measured by a different method. 
Accordingly, the polyamideimide film of Kim is expected to have a modulus in accordance with ASTM D882 that is within or overlaps the claimed range of 4 GPa or more and an elongation at break that is within the claimed range of 8% or more, in the absence of a clear showing to the contrary.
Regarding claim 6, Kim is silent regarding a light transmittance of 5% or more as measured at 388 nm in accordance with ASTM D1746, a total light transmittance of 87% or more as measured at 400 to 700 nm, a haze of 2.0 or less and a b* value of 2.0 or less.
However, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  See MPEP 2112.01.   If there were to be any differences in structure or chemistry, these differences are presumed to be minor and obvious in the absence of evidence to the contrary.  In the instant case, Kim teaches the polyamideimide film that comprises the presently claimed amideimide structure as described above.  
Furthermore, Kim teaches that the polyamideimide film has a light transmittance of 5 to 30% as measured at 388 nm ([0117]) which is within the claimed range of 5% of more, albeit in accordance with a different test method; a total light transmittance of 89% or more ([0116]) over an entire wavelength region of visible light ([0078]) which includes the region of 400 to 700 nm, which is within the claimed range of 87% or more, albeit measured with a different method (ASTM D1003 standard [0057]); an initial yellow index of preferably as low as 1.00, as measured using a Hunter Lab device ([0118]) which means that the b* value of the Hunter Lab color scale, which is a measure of the yellow index, is also as low as 1.00, and hence is within the claimed range of 2.0 or less; for the purpose of providing the desired high transparency and high colorlessness ([0005]). 
Accordingly, the polyamideimide film of Kim is expected to have a light transmittance that is within the claimed range of 5% or more as measured at 388 nm in accordance with ASTM D1746, a total light transmittance that is within the claimed range of 87% or more as measured at 400 to 700 nm, a haze that is within the claimed range of 2.0 or less, and a b* value that is within the claimed range of 2.0 or less, in the absence of a clear showing to the contrary.
Regarding claim 7, Kim teaches that the diamine includes a fluorine-based aromatic diamine (TFMB: 2,2’-bis(trifluoromethyl)-benzidine [0136]).
Regarding claim 8, Kim teaches that the dianhydride includes an aromatic dianhydride (BPDA: biphenyltetracarboxylic dianhydride [0136]) and a cycloaliphatic dianhydride (CBDA: cyclobutanetetracarboxylic dianhydride [0136]).
Regarding claim 9, Kim teaches that the aromatic dianhydride is included in an amount of 10 mol (BPDA: biphenyltetracarboxylic dianhydride [0136]) which is within the claimed range of 10 to 50 mol, and the cycloaliphatic dianhydride is included in an amount of 20 mol (CBDA: cyclobutanetetracarboxylic dianhydride, [0136]) with is within the claimed range of 10 to 60 mol with respect to 100 mol of the diamine (TFMB: 2,2’-bis(trifluoromethyl)-benzidine [0136]).
Regarding claim 10, Kim teaches that the cycloaliphatic dianhydride includes cyclobutanetetracarboxylic dianhydride (CBDA: cyclobutanetetracarboxylic dianhydride [0136]).
Regrading claim 11, Kim teaches that a sum of the aromatic diacid dichloride (TPC: terephthaloyl dichloride [0136]) and the dianhydride (BPDA + CBDA + 6FDA [0136]) to the diamine (TFMB [0136]) has a molar ratio of 1:1 ((10+20+15+55):100, Example 1 [0136]) which is within the claimed range of 1:0.9 to 1:1.1.
Regarding claim 12, Kim teaches that the polyamideimide film is formed of a block polyamideimide structure because the dianhydrides are added singularly, in blocks, each one added only after the prior one is completely dissolved and hence made available to react with the aromatic diacid dichloride-diamine intermediate reaction product already dissolved in the reaction solution (added thereto and sufficiently stirred until dissolved, and then … [0136]), not mixed together and then added together in a single batch to the reaction solution.
Regarding claim 13, Kim teaches that the polyamideimide film includes a fluorine-based aromatic diamine-derived unit (TFMB: 2,2’-bis(trifluoromethyl)-benzidine, Example 1 [0136]), an aromatic dianhydride-derived unit, (BPDA: biphenyltetracarboxylic dianhydride, Example 1 [0136]), a cycloaliphatic dianhydride-derived unit (CBDA: cyclobutanetetracarboxylic dianhydride [0136]), and an aromatic diacid dichloride-derived unit (TPC: terephthaloyl dichloride [0136]).
Regarding claim 14, Kim teaches that the polyamideimide film has a thickness of 10 to 100 µm ([0114]) which is within the claimed range of 10 to 500 µm.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claims 1-14 above, and further as evidenced by, or alternately, in view of Song (US 2017/0183462).



Kim teaches the polyamideimide film as described above.  
Regarding claims 15-16, Kim teaches that the polyamideimide film can be used as a protective film to replace a cover glass of a display ([0123]) which functions as a window cover film, as evidenced by Song.
Song teaches that a polyamideimide film ([0007], plastic film [0005]) is used as a protective film to replace a cover glass of a display which functions as a window cover film (protective window for a display [0005]).
Kim is silent regarding a hard coating layer formed on one surface of the polyamideimide film.
However, Song teaches that a hard coating layer is formed on one surface of the polyamideimide film, for the purpose of improving the scratch resistance of the film ([0073]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have formed a hard coating layer on one surface of the polyamideimide film of the window cover film of Kim, in order to improve the scratch resistance of the film, as taught by Song.
Regarding claim 17, Kim teaches a display panel comprising the polyamideimide film (image display device [0029]), but fails to teach that the display panel is flexible.
However, Song teaches that a display panel comprising the polyamideimide film ([0155]) is a flexible display panel (display device [0155]), for the purpose of providing the desired bendable or foldable utility ([0005]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a flexible display panel as the display panel comprising the polyamideimide film of Kim, in order to obtain the desired bendable or foldable utility, as taught by Song.

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782